Case 2:19-cv-17213-MCA-ESK Document 35 Filed 09/23/20 Page 1 of 26 PageID: 947




                                                                             Clark Hill PLC
                                                                             Two Commerce Square
                                                                             2001 Market Street, Suite 2620
                                                                             Philadelphia, PA 19103
 Lisa Carney Eldridge                                                        T (215) 640-8500
                                                                             F (215) 640-8501
 T (215) 640-8514
 F (215) 640-8501
 Email:leldridge@clarkhill.com                                               clarkhill.com




                                                   September 23, 2020
 VIA EFiling
 Honorable Madeline Cox Arleo
 USDC, District of New Jersey
 Mitchell H. Cohen Building
 & U.S. Courthouse
 4th & Cooper Streets
 Room MLK 4A
 Camden, NJ 08101

             Re:         Securities Exchange Commission v. Brenda A. Smith, et al.
                         USDC, District of New Jersey, No. 2:19-cv-17213-MCA-ESK

 Dear Judge Arleo:

         Southern Minerals Group, LLC (“SMG”) submits this Letter of Correction to the Court in
 limited response to the Receiver’s Initial Preservation Plan (“Plan”) filed August 28, 2020 (Dkt.
 #29) in the above entitled matter. As explained briefly in the Receiver’s Plan, SMG secured an
 arbitration award (“Award”) on May 29, 2020 against CV Investments LLC (“CVI”), a
 Receivership Entity as of June 29, 2020. Yet, without any basis, Receiver spuriously asserts that
 the claims against CVI “could not be fairly defended under the circumstances, and that accepting
 an uncontested arbitration award as a valid and liquidated claim would be manifestly unjust,”
 and that “SMG’s claims will need to be adjudicated as part of the claims process in this matter.”
 Plan at 23. SMG is deeply troubled by the Receiver’s unfounded statements and misleading
 characterization of the arbitration between SMG and CVI, and SMG hereby provides notice to
 the Court that SMG will vigorously oppose any attempts by the Receiver to upend the well-
 reasoned Award. Likewise, SMG intends to intervene as necessary in any such attempt.

         SMG is especially troubled by the Receiver’s implication that SMG acted impermissibly
 and/or deceptively in its dealings with CVI under the parties’ contract, or in pursuing the
 arbitration when CVI failed to fulfill its obligations under that contract. Simply put, SMG is a
 victim of Brenda Smith, CVI’s sole representative, just the same as the equity investors that the
 U.S. Securities and Exchange Commission (“SEC”) and the Receiver are seeking to protect.
 Smith used the same deceptive tactics and lies in her contractual relationship with SMG as she
 did with the equity investors in her many enterprises. As explained by the Honorable Mark I.
 Bernstein (ret.) (the Arbitrator):




 ClarkHill\09999\09998-4393\260865472.v1-9/22/20
Case 2:19-cv-17213-MCA-ESK Document 35 Filed 09/23/20 Page 2 of 26 PageID: 948



 September 23, 2020
 Page 2

          The defendant repeatedly made false reassurances about imminent
          performance, and intentionally misled the plaintiff about its intention and
          ability to perform. As detailed above, there can be no question that the
          continual bogus reassurances and purportedly detailed explanations of the
          imminent receipt of funds to pay the debt owed, were both malicious and
          committed recklessly with a wanton disregard for the plaintiff’s rights.

 Award at 21 (attached hereto) (internal quotations omitted). SMG’s ultimate parent, Strategic
 Minerals Plc, is a publicly traded company on the AIM market of the London Stock Exchange,
 and the Receiver’s baseless assertions are harmful to its reputation and its stockholders.

         The Receiver is also disingenuous in suggesting that the timing of SMG’s arbitration
 action, after Smith’s incarceration, is problematic because she did not have access to her records,
 was unrepresented, and filed no responsive pleadings (other than blanket requests for delay).
 Plan at 22. SMG attempted to negotiate a resolution with Smith up until she was arrested in
 August 2019. See Award at 18-19. Thus, SMG’s arbitration action was, by necessity, filed after
 her incarceration. The Receiver also ignores the fact that Judge Bernstein and the American
 Arbitration Association went to considerable lengths to include Smith in the proceeding,
 including ordering that the arbitration operate by paper filings and giving Smith considerable
 additional time to account for any delays in mailing her responses. As Judge Bernstein noted in
 his Award, Smith twice asked for a six-month delay “but offered no explanation as to how
 anything would change in 6 months,” and he also noted that Smith made “no suggestion” she
 “lacked sufficient knowledge to participate.” Award at 2-3. Otherwise, she simply ignored the
 Arbitrator’s schedule and SMG’s pleadings.

         The Receiver’s position is especially paradoxical given that the SEC’s prosecution of this
 case is no different from SMG’s action: Smith is unrepresented, does not have access to her
 records, and has largely filed no responsive pleadings.

         Finally, SMG advises the Court that on July 10, 2020, it provided the SEC and the
 Receiver with notice of the Arbitration Award and SMG’s related Petition to Confirm the Award
 in the United States District Court for the Eastern District of Pennsylvania. On a July 14, 2020
 conference call with the SEC and the Receiver, SMG, in good faith, discussed the nature of the
 action, its desire to work out an arrangement where the confirmation could go forward, and its
 willingness to delay any action so that the Receiver could have an opportunity to review and
 assess the myriad of issues in this case. SMG even offered to make certain personnel available
 to the Receiver and the SEC if that would assist them in their efforts. SMG tried to avoid
 unnecessary litigation and expense to the Receiver, but such deference is no longer possible, as
 the Receiver’s Plan seeks to strip SMG of the restitution and relief to which SMG is entitled.




 #260865472
Case 2:19-cv-17213-MCA-ESK Document 35 Filed 09/23/20 Page 3 of 26 PageID: 949



 September 23, 2020
 Page 3



        SMG is prepared to intervene if the Court determines that this Letter of Correction
 requires such further action.




 Respectfully Submitted,                                    Respectfully Submitted,

 SLOVER & LOFTUS LLP                                        CLARK HILL PLC




 Daniel M. Jaffe                                            Lisa Carney Eldridge
 Of Counsel
 *Pro Hac Vice Motion to be submitted



 cc: Brenda A. Smith (First Class Mail)

 LCE:blr




 #260865472
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document35
                                        1 Filed 06/05/20
                                                09/23/20 Page 11
                                                              4 ofof26
                                                                     41PageID: 950




                       AMERICAN ARBITRATION ASSOCIATION
 Commercial Arbitration under AAA Commercial Rules and Mediation Procedures
                    Amended and effective October 1, 2013


 AAA Case 01-19-0002-9998

 Southern Minerals Group, LLC

 Represented by Daniel Jaffe, Esq. and A. Rebecca Williams of Slover & Loftus LLP

            v.

 CV Investments, LLC
 ex parte



                                    FINAL AWARD

 I, THE UNDERSIGNED ARBITRATOR, having been designated in accordance with the
 arbitration agreement dated April 7, 2017 and entered into between Claimant, and
 Respondent, and having been duly sworn, and having duly reviewed the proofs and
 allegations of Southern Minerals Group, LLC, and CV Investments LLC having failed
 to submit proofs and allegations after due notice by mail in accordance with the
 Commercial arbitration Rules of the American Arbitration Association, hereby,
 AWARD as follows:

                                Decision and Opinion

        An award is entered in favor of claimant Southern Minerals Group, LLC and
 against respondent CV Investments LLC in the amounts set forth below.



 01-19-0002-9998                                                                     1
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document35
                                        1 Filed 06/05/20
                                                09/23/20 Page 12
                                                              5 ofof26
                                                                     41PageID: 951




                                       Procedure

        Pursuant to the agreement between the parties dated April 7, 2017 as
 amended June 6, 2018, claimant filed this action on September 20, 2019.
 Apparently, respondent’s principal had been indicted by Federal Authorities and at
 the time of filing its primary representative was incarcerated in Federal custody.

        On December 4, 2019, Hon. Mark I. Bernstein (Ret.) was selected to be the
 AAA arbitrator for this matter under the Large Complex procedures of the
 Commercial Arbitration Rules as amended. Given the claim amount, the
 Procedures for Large, Complex Commercial Disputes specifies the number of
 arbitrators to be three. The parties’ arbitration provision was silent as to the
 number of arbitrators. Pursuant to the applicable rules, expecting to be required to
 pay all costs of arbitration, petitioner requested that the number of arbitrators be
 reduced to a single arbitrator. According to the rules the first arbitrator determines
 whether to proceed with a single arbitrator or if three shall be appointed. Since
 Respondent’s representative was only able to communicate via US Mail, it was
 directed that all communication was to be made in writing.

        On, November 11, 2019, Brenda Smith, respondent’s representative,
 submitted a handwritten letter request an indeterminate stay alleging an inability
 to respond because company records had been seized and had been retained by
 Federal authorities. Respondent offered no suggestion as to how or when this
 situation would change, such that the matter could resume. Most significantly, as
 claimant stated in their response there was no suggestion that Smith lacked
 sufficient knowledge to participate. Claimant further claimed that had this matter
 been amenable to court filing, a default judgment, unavailable in AAA arbitration,

 01-19-0002-9998                                                                        2
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document35
                                        1 Filed 06/05/20
                                                09/23/20 Page 13
                                                              6 ofof26
                                                                     41PageID: 952




 would have been entered and claimant would earlier have had a judgment to
 collect upon if respondent did not participate.

        Respondent requested a hearing by three arbitrators. Claimant responded
 that no right existed and since claimant would be paying for all costs of arbitration
 requested the matter be decided by one arbitrator in accord with the AAA rules.
 By Order dated December 14, the arbitrator ruled that one arbitrator would decide
 the matter and that the preliminary hearing would be held by written submission.

        On January 8, 2020, the arbitrator received Claimant’s written preliminary
 hearing statement and respondent’s written letter which did not contain any
 substantive preliminary hearing statement and merely asked for a 6-month
 extension, but offered no explanation as to how anything would change 6 months
 hence. On January 9 claimant responded in writing to the requested extension.

 By Order dated January 31, 2020 the arbitrator ruled that this matter would

 proceed and set a schedule for discovery and hearing through written submissions.

 By submission dated March 20, 2020, as required by the January 8, 2020 Order,
 claimant submitted its affirmative case memorandum containing procedural
 background, statement of material facts, and memo of law. Attached thereto
 were the verified statements of John Peter and Clovis Hooper and a statement of
 damages.

      Claimant also advised that by correspondence dated February 20, 2020 they
 had submitted Requests for Admissions, Interrogatories, and Requests for
 Production of Documents and had received no substantive responses but had
 received a handwritten letter dated March 20, 2020 which was attached.

 01-19-0002-9998                                                                         3
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document35
                                        1 Filed 06/05/20
                                                09/23/20 Page 14
                                                              7 ofof26
                                                                     41PageID: 953




 Respondent’s letter stated that although she was unable to retain papers but could
 have access to a thumb drive.

        Accordingly, On April 8, the arbitrator Ordered a thumb drive be provided to
 respondent and that thereafter, respondent would have 10 days to respond to
 Claimants discovery requests, or the Request for Admissions would be deemed
 admitted.

        On April 20 Claimant Southern Mineral Group, submitted a memorandum
 entitled “Rebuttal of Claimant” in which it pointed out that no substantive
 response whatever had been received from respondent as to the claim and
 renewed its request for damages.

        Claimant sent a thumb drive to respondent on April 27. Since there has been
 no response by respondent, the Requests for Admissions are deemed admitted.

        All required due process was afforded to both sides through the impartial
 application of the Arbitration Rules agreed to by the parties in their agreement. All
 reasonable accommodation was made for the parties. No in person or even
 telephonic conferences were required and all submissions could be made in
 writing. Handwritten submissions were accepted, considered, and evaluated. No
 substantive responses were ever received from respondent.

 The record was properly closed on May 13, 2020.

                                    Factual Findings

        On April 7, 2017 Mr. Clovis Hooper, President of Claimant Southern Minerals
 Group, LLC (hereinafter SMG) negotiated a Magnetite Concentrates Purchase and
 Sale Agreement (“PSA”) between SMG and Respondent CV Investments LLC (“CVI”)

 01-19-0002-9998                                                                     4
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document35
                                        1 Filed 06/05/20
                                                09/23/20 Page 15
                                                              8 ofof26
                                                                     41PageID: 954




 This agreement was subsequently amended on June 6, 2018. Under that
 agreement, CVI committed to purchasing 400,000 tons of magnetite from SMG at
 a price of $80.00 per ton at a rate of 4,000 per month beginning in June 2017. This
 agreement was amended in mid-2018. However, beginning in October 31, 2018
 CVI began a pattern of failure of performance followed by representations and
 promises which were never fulfilled. (see verified statements of Mr. John Peters
 and Clovis Hooper) CVI has made no payments to SMG since October 2018
 (Request for Admission No. 1). CVI breached the PSA. (Request for Admission No.
 3). CVI’s Smith was arrested on August 27, 2019. As of March 1, 2020, SMG’s
 liquidated damages are in the amount of $4,215,000, exclusive of interest.
 (Request for Admission No. 2).

        Mr. John Peters is the Managing Director of Strategic Minerals PLC, parent
 company of Southern Minerals Group, LLC (“SMG”). Together with SMG’s
 President, Mr. Clovis Hooper, Mr. Peters negotiated with CVI the Magnetite
 Concentrates Purchase and Sale Agreement (“PSA”) referred to above which was
 executed on April 7, 2017. This agreement was amended on June 6, 2018. CVI’s
 sole representative was Ms. Brenda Smith (“Smith”).

       SMG has exclusive access to a magnetite stockpile and operates a magnetite
 sales operation from the Cobre Mine in New Mexico. SMG’s access rights to the
 magnetite is limited to 800,000 tons. Pursuant to the PSA contract CVI was
 obligated to purchase 400,000 tons of concentrates with minimum monthly
 purchases of 4,000 tons. SMG committed access to those tons exclusively to CVI.
 This commitment by SMG amounted to 50% of its total access to magnetite.
 Throughout the term of the agreement SMG was able to provide the full 400,000


 01-19-0002-9998                                                                     5
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document35
                                        1 Filed 06/05/20
                                                09/23/20 Page 16
                                                              9 ofof26
                                                                     41PageID: 955




 tons to CVI in accordance with the PSA’s monthly purchase schedule. SMG’s
 staffing and costs increased to accommodate the commitment to CVI. CVI took
 only a total of 38,414 tons of magnetite concentrate from the initiation of the PSA
 in June 2017. Most of this volume was taken in the first few months. All but one of
 the shipments was moved, at CVI’s request, to property in New Mexico.

        CVI defaulted on its required payments. By the end of 2017, CVI was
 $642,000 in arrears. All CVI shipments were made by truck as required under the
 PSA. However, when CVI had no named destination for the delivery of the
 magnetite concentrates CVI requested storage in New Mexico. CVI made 19
 payments to SMG for magnetite between June 19, 2017 and October 31, 2018. At
 various points in 2018, CVI paid some of its outstanding balance but $371,000 was
 owing when the Parties negotiated the First Amendment in June 2018. SMG
 generously reduced the outstanding amount owed by over $215,000, conditioned
 on CVI’s payment of the reduced balance. That amended agreement required CVI
 to make quarterly deposits in lieu of taking the 4,000-ton minimum.

        Despite assurances, CVI repeatedly failed to make these required payments.
 CVI’s regular monthly obligations were to resume beginning March 1, 2019. The
 last CVI payment to SMG was in October 2018. Despite ceasing to make payments,
 CVI’s Smith repeatedly assured SMG that CVI was about to sell a bond and receive
 a major infusion of cash. Smith reassured that SMG would be paid what was owed
 when that sale closed. CVI repeatedly claimed that the closing was delayed by
 forces outside its control. Smith continued her reassurances until August 2019
 when she was arrested for allegedly engaging in a Ponzi scheme and CVI assets
 were seized. SMG’s obligations under the PSA and CVI’s excuses, delays and


 01-19-0002-9998                                                                       6
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document351 Filed
                                           Filed 09/23/20
                                                 06/05/20 Page
                                                          Page 10
                                                               17 of
                                                                  of 26
                                                                     41 PageID: 956




 diversions precluded SMG from pursuing other potential purchasers of the
 magnetite concentrate.
    A detailed spreadsheet of SMG’s transactions with CVI under the PSA was
 attached as Exhibit No. 1 to the statement of Mr. Hooper.

           Under the amended agreement, CVI’s monthly obligations restarted March
 1, 2019. CVI failed to make any required payments, these required payments
 equaled $3,840,000 for the 12 months between March 2019 and February 2020.
 Consequently, as of March 2020, CVI’s liquidated damages owed to SMG equaled
 $4,215,000, exclusive of interest. In addition to the liquidated damages CVI’s
 breach of the PSA has resulted in SMG incurring direct and consequential
 damages. CVI’s PSA represented a commitment to purchasing half of SMG’s
 magnetite inventory. The volume committed to, and the expected revenue from,
 CVI under the PSA far exceeds the volume purchased by, and revenue earned
 from, all other SMG customers combined. Thus, in 40 months, SMG expected to
 realize significant profits associated with CVI exclusive access to their magnetite
 rights.

           To determine lost profits, the damages calculation has three complementary
 analyses. The first analysis assumes that CVI performed as required under the PSA.
 SMG expected to realize over $45.6 million in total revenues during the
 approximately 8 years of the PSA (2019 – 2027). Of that $45.6 million, SMG
 expected that CVI purchases would account for $28.9 million, or 63% of all
 revenues. During that same period, SMG has known and estimated unit costs.
 SMG’s calculation of $21.1 million in expenses is a conservative analysis
 representing the expenses that SMG might have incurred. Thus, SMG expected to


 01-19-0002-9998                                                                       7
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document351 Filed
                                           Filed 09/23/20
                                                 06/05/20 Page
                                                          Page 11
                                                               18 of
                                                                  of 26
                                                                     41 PageID: 957




 earn $24.5 million of net profit over the balance of the PSA. To determine the net
 present value (“NPV”) of the expected profit, SMG applied a discount rate of 2%.
 The NPV calculation yields a current value of reasonably expected profits of $22.7
 million.

        SMG’s second analysis accurately assumes that CVI made no further
 purchases from January 1, 2019 thru the remainder of the PSA. In this analysis,
 SMG’s expected profits drop dramatically because SMG will likely have to extend
 its operating period by 20 years to sell the same volume of magnetite concentrate,
 and revenues are likewise impacted because certain customers pay less per ton
 than CVI. Critically, the extended period means SMG will incur additional recurring
 and fixed expenses with fewer sales. SMG’s calculation is again, very conservative.
 The second analysis shows that over the 20-year period, SMG would earn $41.2
 million in revenue and incur approximately $36.0 million in expenses over the
 same period. The second analysis shows that SMG expected to earn $5.2 million
 net profit over the 20-year period. Consistent with the first analysis, SMG applied a
 discount rate of 2% to determine the NPV of the expected profit. The NPV
 calculation yields a current value of $4.4 million.

        SMG’s third analysis calculates the difference between these conservative
 analyses. The third analysis shows that the difference in the NPV of the expected
 profits between the first and second analysis is $18.3 million. Thus, SMG submits
 that its total damages attributable to CVI’s breach of the PSA is $18.3 million.
 However, as $4,215,000 of the damages is already a known and liquidated value,
 SMG calculated it lost $14,090,599 in profit damages and $4,215,000 million in




 01-19-0002-9998                                                                       8
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document351 Filed
                                           Filed 09/23/20
                                                 06/05/20 Page
                                                          Page 12
                                                               19 of
                                                                  of 26
                                                                     41 PageID: 958




 liquidated damages. The arbitrator finds this analysis to be reasonable,
 conservative, and accurate.

                            Detailed Findings of Bad Faith

 CV Investments LLC (“CVI”) is owned, controlled, and operated by Ms. Brenda Ann
 Smith. Ms. Smith stands charged by the U.S. Attorney for the District of New
 Jersey with five (5) criminal counts, including four (4) counts of wire fraud and one
 (1) count of securities fraud. On the same day as criminal charges were lodged, the
 U.S. Securities and Exchange Commission (“SEC”) filed a civil complaint in the U.S.
 District Court for the District of New Jersey against Smith and her various
 corporate entities for violations of securities laws. On September 10, 2019, the
 assets and bank accounts of several the named defendants were frozen.

        SMG has the exclusive right to access approximately 800,000 tons of
 magnetite concentrates. Under the PSA, CVI was obligated to purchase 400,000
 tons of such magnetite concentrates for the price of $80.00 per ton with a
 required minimum of 4,000 tons per month beginning June 1, 2017. In return,
 SMG was required to “ensure that it does not undertake any activities that impact
 the Purchases [sic] rights to the magnetite concentrates.” Given commitments to
 other customers and local regulations, SMG was prohibited from providing more
 than 5,500 tons of magnetite concentrates per month to CVI. SMG requested, and
 CVI provided, “a deposit of $10,000” to SMG. Likewise, SMG requested, and CVI
 provided, a “standby letter of credit in the amount of $250,000.00 issued by a
 major US banking institution” or a cash deposit in the same amount to be held “in
 solicitor’s trust.”



 01-19-0002-9998                                                                         9
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document351 Filed
                                           Filed 09/23/20
                                                 06/05/20 Page
                                                          Page 13
                                                               20 of
                                                                  of 26
                                                                     41 PageID: 959




        CVI’s monthly purchases of magnetite ore began June 1, 2017, and
 shipments of the material began on or around July 1, 2017. Between June 2017
 and October 30, 2017, CVI met its contractual obligations under the PSA by
 purchasing the required minimum of 4,000 tons of magnetite ore each month and
 promptly payed for those purchases. Beginning with the SMG invoice dated
 October 31, 2017, CVI’s payments fell into arrears. In January 2018, CVI paid its
 outstanding balance of $642,572.80. Immediately following its January 2018
 payment, CVI again fell into arrears, and by March 2018, CVI owed SMG $521,404.
 In March 2018, CVI notified SMG that it was “unable to take delivery of the
 minimum volume” of the magnetite ore due to delays in “obtaining environmental
 approvals.” To continue their contractual relationship the parties entered the First
 Amendment dated June 6, 2018. The First Amendment suspended CVI’s obligation
 to purchase a minimum of 4,000 tons per month “for the period March 1, 2018
 through May 31, 2018; provided, however, that such waiver is contingent on [CVI]
 meeting its obligations as otherwise required in the PSA and this Amendment.”
 The referenced obligations included CVI paying the amount then in arrears,
 $371,404, according to a detailed payment schedule. If CVI failed to meet that
 payment schedule it would “forgo[] any right to take the remaining balance of the
 Prepaid Quantity for the applicable calendar quarter . . . .” CVI agreed to “resume
 its obligation to undertake to purchase a minimum of 4,000 tons per month at $80
 per ton,” beginning March 1, 2019. CVI failed to make the payments required.

       On June 15, 2018, SMG invoiced CVI for the first quarterly prepayment of
 $375,000 in accordance with Section 4 of the First Amendment. Payment was due
 June 25, 2018. On July 10, 2018, CVI paid that invoice. On September 1, 2018,



 01-19-0002-9998                                                                       10
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document351 Filed
                                           Filed 09/23/20
                                                 06/05/20 Page
                                                          Page 14
                                                               21 of
                                                                  of 26
                                                                     41 PageID: 960




 SMG invoiced CVI for the second quarterly Prepayment due September 11, 2018.
 CVI failed to make that payment.

        On September 13, 2018, SMG provided notice to CVI that it must rectify its
 past due amounts of over $600,000 otherwise SMG would consider CVI in default,

        On Monday, October 8, 2018, SMG again wrote to CVI regarding the
 outstanding balance of $371,404 and offered to reduce the outstanding balance
 by $217,431.20 to reflect the 2,717.89 tons of the 4,000 ton minimum that CVI did
 not take physical delivery of in February 2018. This offer was contingent upon CVI
 paying the remaining balance in three installments and CVI release to the
 $250,000 security deposit CVI had previously made. On October 11, 2018, CVI
 made a counteroffer that accepted the structure of SMG’s proposal but extended
 the time for the installment payments. SMG agreed to CVI’s counteroffer.
 Nonetheless, CVI failed to make the initial installment payment on the agreed
 upon due date of October 22, 2018 but did make two payments totaling
 $53,972.80 on October 31, 2018. CVI subsequently missed the two remaining
 $50,000 installment payments due November 5 and November 19, 2018. Likewise,
 CVI never paid the outstanding balance by December 11, 2018 as required.

 CVI has not made any further payments to SMG. On December 29, 2018, SMG
 sought further payment, requesting that CVI pay its outstanding balance of
 $475,000 before the end of 2018.

        On December 29, 2018, CVI offered to pay the $475,000 in the first week of
 January 2019. SMG suggested CVI agree to release to SMG $100,000 from CVI’s
 security deposit; pay the remaining $375,000 owed to SMG in the first week of
 January 2019; and replenish the amount of the security deposit released to SMG.

 01-19-0002-9998                                                                     11
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document351 Filed
                                           Filed 09/23/20
                                                 06/05/20 Page
                                                          Page 15
                                                               22 of
                                                                  of 26
                                                                     41 PageID: 961




 On December 30, 2018, CVI agreed to SMG’s proposal and consented to the
 $100,000 transfer from the security deposit to SMG. CVI never paid the remaining
 $375,000 due to SMG, nor did it ever replenish the deposit. Instead, CVI began a
 series stalling tactics.

 January:

             • On January 4, 2019, CVI’s Smith stated that SMG should have the
                 funds the “following week.”
             • On January 9, 2019, CVI’s Smith stated that the funding should be
                 approved “[b]y end of day tomorrow”
             •   On January 17, 2019, CVI’s Smith claimed “3 deals to close today or
                 tomorrow. My funds from deal payout within one week.”
             • On January 17, 2019, CVI’s Smith claimed she has the “financial
                 instrument in hand to fund.”
             • On January 22, 2019, Smith claimed that closing would occur the
                 following day (January 23, 2019) and informed SMG’s Peters that she
                 sent him “a confidential copy” of the “actual financial instrument,”.
                 Nonetheless, no payment was forthcoming.

 February:

             • On February 8, 2019, Smith said that she “was just told my wire leaves
                 at 9 am tomorrow London time. Of course, I have to wait for banks to
                 open here. I fully expect to be able to send $475,000 tomorrow. I will
                 be happy to discuss future plans early next week.”
             • Yet again, on February 16, 2019, CVI’s Smith claimed to “have taken
                 control of the entire transaction and spent the day working out
 01-19-0002-9998                                                                         12
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document351 Filed
                                           Filed 09/23/20
                                                 06/05/20 Page
                                                          Page 16
                                                               23 of
                                                                  of 26
                                                                     41 PageID: 962




               details. I now have direct contact with the buyer of my bond and his
               banker. . . . I fully expect a wire on Monday and am not relying on
               anyone in between.” CVI’s Smith further assured SMG of CVI’s ability
               to secure funding for payment, stating “BTW [by the way], this is real,
               I will close” and blaming the delay on a number of things, including
               the time difference and that the “buyer trader was delayed in [the]
               subway.”
           • On February 27, 2019, CVI’s Smith claimed that an “[i]nstrument [was]
               delivered last night at 22:00 by my trade desk.”

 March:

           • Beginning March 1, 2019, SMG resumed invoicing CVI for its monthly
               minimum purchases of 4,000 tons of magnetite concentrates,
               pursuant to Section 4(b)(ii) of the parties’ First Amendment. Yet on
               March 1, 2019 Smith claimed that the “buyer bank downloaded the
               message / instrument today. Waiting for buyer account to get credit
               for instrument and then funds are released. Unfortunately, I am told
               that could take up to 5 days from transmission which was Tuesday.”
           • On March 8, 2019, SMG’s Peters notified CVI’s Smith that he needed
               to update his Board of Directors on the “expected timing of payment
               and plans to address the existing contract . . . .” On March 9, 2019,
               CVI’s Smith responded, “still not closed & no production,”
           •   On March 13, 2019, SMG’s Peters again inquired as to the timing of
               payment, to which CVI’s Smith again responded with the claim that
               she was “[t]rying to close this week.”


 01-19-0002-9998                                                                       13
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document351 Filed
                                           Filed 09/23/20
                                                 06/05/20 Page
                                                          Page 17
                                                               24 of
                                                                  of 26
                                                                     41 PageID: 963




           • On March 29, 2019, SMG requested an update from CVI’s Smith by
               close of business regarding CVI’s overdue payments, including a
               $50,000 wire transfer that CVI supposedly sent to SMG the prior
               week.
           • On March 30, 2019, CVI’s Smith claimed her banker had moved their
               scheduled meeting, and she would have to confirm with him when
               her transactions would be final and would check on the “outgoing
               wire.”

 April

           • On April 3, 2019, CVI’s Smith again claimed her “banker delayed the
               meeting until April 8.” And that she had “pending transactions that
               will close this month,” but “do[es] not have substantial cash on hand
               until closing.”
           • On April 11, 2019, CVI’s Smith stated that she did not “have the
               funds” to pay, but that the “funds are closing on Tuesday April 16.”

 May:

           • On May 15, 2019, Smith, provided a purportedly “internally generated
               balance sheet” for CVI showing over $59 million in assets.
           • On May 21, 2019, CVI’s Smith responded to an email from SMG’s
               Peters requesting an update, again claiming that she “expect[ed] to
               receive funds by close of business” the next day. on
           • May 23, 2019, SMG’s Peters again asked CVI’s Smith via text message
               if the bonds had settled. CVI’s Smith claimed she “should have funds
               tomorrow.” On that same day SMG’s Peters asked CVI’s Smith to
 01-19-0002-9998                                                                      14
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document351 Filed
                                           Filed 09/23/20
                                                 06/05/20 Page
                                                          Page 18
                                                               25 of
                                                                  of 26
                                                                     41 PageID: 964




               formally agree to undertake certain actions to avoid legal
               proceedings, as follows: I was able to get my UK Directors and Alan
               this morning and I have got them to agree that, provided, on behalf of
               CV Investments, you undertake to pay SMG, within two weeks, the
               $375,000 December payment and top up the existing deposit with
               SMG by $3,690,000 they will hold all actions for those two weeks. . . . .
               Please provide, on behalf of CV Investments, agreement to these
               arrangements.” CVI’s Smith responded “Agreed. Thank you very
               much. Brenda.”.
           • When SMG attempted to memorialize the parties’ new agreement in
               a Second Amendment to the PSA, CVI did not execute the Second
               Amendment, despite having already agreed to the terms. On May 25,
               2019, SMG’s Peters again asked CVI’s Smith via text message if CVI
               had secured its funds yet. Responding that same day, CVI’s Smith
               again put off SMG’s Peters, claiming it would be “first thing Tuesday
               am [morning]”
           • On May 29, 2019 , after the date CVI’s Smith claimed the funds would
               be available, SMG’s Peters asked CVI’s Smith via text message: “has
               Merrill released the funds” and, if not, “what are your expectations.”
               CVI’s Smith only responded with “tomorrow.”
           • On May 30, 2019, SMG’s Peters asked CVI’s Smith to “please update
               the position with CVI.” CVI’s Smith responded that same day, stating
               “Not yet. Still working hard on it.”




 01-19-0002-9998                                                                       15
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document351 Filed
                                           Filed 09/23/20
                                                 06/05/20 Page
                                                          Page 19
                                                               26 of
                                                                  of 26
                                                                     41 PageID: 965




 June:

           • On June 3, 2019, CVI’s Smith emailed SMG’s Peters that the funds
               would be available in two days, citing issues with the bankers.
           • On June 6, 2019, CVI’s Smith stated that the buyer “changed
               delivery,” and it would “[p]robably” take an additional day. Later that
               day, CVI’s Smith stated she had “tried to be direct [and] honest” and
               was “doing everything possible to fund by Friday”.
           • SMG’s Peters then asked CVI’s Smith if CVI could at least provide SMG
               with $100,000 on Friday, June 7, 2019, along with supporting
               paperwork for the bond funds that Peters could show to SMG’s Board
               of Directors. Id. CVI’s Smith responded that it would provide SMG
               with the requested $100,000 and paperwork by Friday June 7, 2019
               but then failed to do so.
           • On June 7, 2019, the supposed bond sale did not settle despite CVI’s
               Smith claiming that the bankers were “working on it.”
           • On June 8, 2019, CVI’s Smith claimed she was “[j]ust off [the] phone
               with [the] Buyer” and that they were working it, but there would be
               “[n]o wire today but it will go out Monday.”
           • On June 11, 2019, CVI’s Smith again suggested that funds “may” be
               available “tomorrow” if the bankers can move the process along.
           • On June 14, 2019, Peters sent Smith a text message requesting a
               telephone conference. Smith claimed she was sick. Later that day,
               when asked for an update on the bonds, Smith responded “[w]orking
               with bankers now”.


 01-19-0002-9998                                                                       16
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document351 Filed
                                           Filed 09/23/20
                                                 06/05/20 Page
                                                          Page 20
                                                               27 of
                                                                  of 26
                                                                     41 PageID: 966




           • On June 20, 2019, Peters again asked Smith for an update, to which
               Smith responded “[t]rying to receive one transfer today. Still waiting
               on email from banker.”
           • On June 23, 2019, Smith claimed she was “[w]aiting on confirmation
               of transfer.”
           • On June 24, 2019 Smith did not respond to Peters request for status.
           • On June 26, 2019, Peters asked Smith if CVI was “any firmer on timing
               of cash payment to SMG,” and was told “[e]xpect [F]riday”.
           • On June 28, 2019, the new expected payment date, CVI failed to make
               payment.
           • On June 30, 2019, CVI’s Smith said: “I can make that payment based
               on drawing down the bond,” .

 July:

           • On a July 13, 2019 telephone conference, Peters and Smith discussed
               an option, whereby CVI would borrow against a supposed LOC for
               ninety (90) days to pay SMG while CVI awaited its supposed bond
               settlement.
           • On July 14, 2019, Peters asked CVI’s Smith whether CVI had
               considered the option, but CVI’s Smith did not answer the question
               and instead suggested she was “trying.”
           • On July 14, 2019, Smith purported to send SMG details of the bond
               issuance.
           • On July 18, 2019, alarmed by reports that FINRA had cited and
               subsequently barred Smith from “associating with any FINRA

 01-19-0002-9998                                                                        17
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document351 Filed
                                           Filed 09/23/20
                                                 06/05/20 Page
                                                          Page 21
                                                               28 of
                                                                  of 26
                                                                     41 PageID: 967




               member” for rules violations, Peters text messaged Smith asking
               about the matter. CVI’s Smith claimed the FINRA violations were not
               related to her trading and said she could “explain on [the] phone.”
           • On July 24, 2019, Smith stated that she should have confirmation that
               the bond had settled that day.
           • On July 26, 2019, Smith claimed her banker “says I will have bank
               statement showing 100 mm tomorrow & it will be available to
               disburse next Wednesday” (July 31, 2019).
           •   On July 27, 2019, Smith said: “I do not have statement yet. I give up.
               Sue me” . She later stated she was still waiting for an update from the
               banker, but funds should come through “this week for sure.”

 August:

           • Throughout the month of August 2019, the “deal” was supposedly
               imminent, but then CVI ceased all communication.
           • On August 9, 2019, SMG’s Peters emailed Smith asking why she had
               “stopped communicating.” Smith responded, claiming that her
               “banker now says I should have some funds on Tuesday [August 13,
               2019]. He says [C]credit Suisse is wrapping up monetization. Can we
               wait until Tuesday?”
           • On August 14, 2019, Smith claimed: “I talked to my banker this
               morning and he said the ‘monetizer’ has accepted the instrument,
               Credit Suisse has completed their process and agreed to start
               disbursements. He says funding is imminent.” Despite these claims, no
               funds were ever disbursed to SMG.


 01-19-0002-9998                                                                     18
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document351 Filed
                                           Filed 09/23/20
                                                 06/05/20 Page
                                                          Page 22
                                                               29 of
                                                                  of 26
                                                                     41 PageID: 968




           • On August 16, 2019 Smith said she was waiting “for my banker to
               schedule.” And then said: “[t]turning phone off.”
           • Throughout the remainder of August Peters and Smith exchanged
               several emails wherein Smith avoided a personal meeting or
               telephone conference and suggested instead “sue me or something.”
               And then suggested that her “usa [sic] banker says I am still getting
               [the] advance this week but I don’t have it yet.”
           • On August 26, 2019, Smith assured that she would sign a note for
               $4.065 million .
           • On August 27, 2019, Smith was arrested by the FBI on charges that
               she had been running a Ponzi scheme. The federal indictment lodged
               against Smith and several of her corporate entities states that the
               behavior with CVI was done to many different victims.



                                      Conclusions:

        The arbitrator draws no conclusion from the unproven allegations of the
 indictment. A defendant has a presumption of innocence and no conclusion can
 be drawn from the allegations. It is clear however, that CVI cannot now and will
 not in the future fulfill the requirements of the PSA.

        From the submissions that form the record in this claim including the
 uncontested Demand for Arbitration and the exhibits attached thereto, affirmed in
 the statements of Mr. Peters and Hooper, the additional information provided by
 those statements, the unanswered and therefore admitted Request for
 Admissions, it is clear that CVI entered into a binding agreement, subsequently

 01-19-0002-9998                                                                       19
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document351 Filed
                                           Filed 09/23/20
                                                 06/05/20 Page
                                                          Page 23
                                                               30 of
                                                                  of 26
                                                                     41 PageID: 969




 amended, made substantial reassurances and additional promises over an eight
 month period and materially breached that contract, the PSA. CVI made no
 payments to SMG under the PSA after October 2018. Agreed upon purchases
 were not made. Neither was the balance due of $375,000 ever paid. Under the
 PSA and CVI’s written assurances of payment, the amount of $4,215,000 is owing
 as of March 1, 2020. SMG is entitled to liquidated damages in the amount of
 $4,215,000. SMG is also entitled to lost profits in the amount of as set forth in
 exhibit 2 of Mr. Hooper’s verified statement.

       That verified statement explained in detail the methodology used to
 calculate loss. Mr. Hooper reasonably calculated the net profits expected if CVI
 had fulfilled its agreement over the 8 years remaining to the PSA. This lost profit
 was 22.7 Million dollars . He then calculated the profits expected from the sale of
 the same quantity of magnetite over a longer period given the failure of CVI to
 fulfill its agreement. This would yield 5.2 million in profits, a mitigating factor in the
 damages calculation. Subtracting the profits reasonably expected over the longer
 period due to the failure from the expected profit if the contract had been fulfilled
 resulted in a total profit loss of $14,090,599. Within the amount of this loss is the
 lost profit as of March 1, 2020 which had already been calculated and awarded as
 liquidated damages. Subtracting the award for liquidated damages yields a net
 future loss of profit at $14,090,599. In all these calculations the profit analysis had
 been reduced by a reasonable 2% discount rate. Mr. Hooper conservatively
 estimated the damages which “arise naturally and necessarily” from the breach in
 accordance with New Mexico Law,




 01-19-0002-9998                                                                         20
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document351 Filed
                                           Filed 09/23/20
                                                 06/05/20 Page
                                                          Page 24
                                                               31 of
                                                                  of 26
                                                                     41 PageID: 970




                                          Law

        The agreement requires that the law of New Mexico apply. Under New
 Mexico law the claim has been timely presented. NMSA 1978 §37-1-3(A) provides
 for a 6-year statute of limitations for contractual claims. Damages recoverable and
 proven herein are the damages which “arise naturally and necessarily” from the
 breach in accordance with New Mexico Law (Sunnyland Farms, Inc. v Cent. N.M.
 Elec. Co-op Inc., 301 P. 3rd 387 (N.M.2013).

        Under New Mexico Law, punitive Damages are recoverable “for breach of
 contract whenever defendant’s conduct was malicious, fraudulent, oppressive, or
 committed recklessly with a wanton disregard for the plaintiff’s rights.” The
 defendant repeatedly made false reassurances about imminent performance, and
 intentionally misled the plaintiff about its intention and ability to perform. As
 detailed above, there can be no question that the continual bogus reassurances
 and purportedly detailed explanations of the imminent receipt of funds to pay the
 debt owed, were both malicious and “committed recklessly with a wanton
 disregard for the plaintiff’s rights”. Accordingly, punitive damages are warranted
 and awarded.

        The purpose of punitive damages is to punish the defendant and deter
 others from similar conduct. The compensatory award entered herein, if collected,
 shall make plaintiff whole and shall allow plaintiff to recover profits reasonably but
 conservatively expected under the contract. Accordingly, to punish this bad faith
 behavior and to deter others from similar conduct, in addition to the
 compensatory award and in accord with New Mexico law, the arbitrator awards
 punitive damages in the amount of $3,600,000.

 01-19-0002-9998                                                                      21
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document351 Filed
                                           Filed 09/23/20
                                                 06/05/20 Page
                                                          Page 25
                                                               32 of
                                                                  of 26
                                                                     41 PageID: 971




        New Mexico law permits pre and post-judgment interest (NMSA 1978
 §2004. Accordingly, pre-judgment interest on the liquidated damages awards of
 $4,215,000 is ordered. Post-Judgment interest is awarded from the date of entry
 of judgment. Since judgment is awarded based on the bad faith and intentional
 acts of defendant, interest is by law to be computed in the amount of 15% per
 annum.

       Since SMG has been forced to bear all costs of this arbitration, and CVI has
 not participated in any meaningful way other than to request extensions, costs are
 awarded to plaintiff. New Mexico law does not permit the award of attorney fees
 except where the behavior of the defendant occurs “before the court or in direct
 defiance of the court’s authority”(see state ex rel. N.M. State Highway and Transp.
 Dep’t v. Baca 896 P.2d 1148 (1995), there is no authority to award attorney fees
 for private contractual claims even where defendant has acted in bad faith and
 even where the intent of the bad faith actions were intended to defer and
 dissuade resort to legal (or AAA arbitration) action.

                                   Judgement and Decision

        The arbitrator awards Claimant SMG against respondent CVI the following
 amounts:

        Liquidated damages: $4,215,000

        Lost Profit: $14,090,599

        Punitive Damages: $3,600,000

        Prejudgment Interest at 15% on liquidated damages of $4,215,000

        Post judgment Interest at 15%
 01-19-0002-9998                                                                      22
Case 2:19-cv-17213-MCA-ESK
           Case 2:20-cv-02643 Document
                               Document351 Filed
                                           Filed 09/23/20
                                                 06/05/20 Page
                                                          Page 26
                                                               33 of
                                                                  of 26
                                                                     41 PageID: 972




        Costs: The Administrative fees and expenses of the AAA totaling $12,200.00
 are to be borne $12,200.00 by CV Investments, LLC. The Compensation and
 expenses of Arbitrator totaling $11,460.00 are to be borne $11,460.00 by CV
 Investments, LLC. Therefore, CV Investments, LLC has to pay Southern Minerals
 Group, LLC, an amount of $23,660.00.

 This Final Award is in full and complete settlement and satisfaction of any and all
 claims that were submitted to the jurisdiction of this Arbitrator in connection with
 the present dispute. All claims, arguments or issues not specifically addressed in
 this Final Award and not reserved for further disposition, are rejected and denied
 with prejudice.

 By the Arbitrator:

 Dated: May 29, 2020




 ______________________________
 Hon. Mark I. Bernstein (Ret)
 Sole Arbitrator

 I, Hon. Mark I. Bernstein (Ret), do hereby affirm upon my oath as Arbitrator that I
 am the individual described in and who executed the foregoing instrument, which
 is the Decision and Final Award in this Arbitration.




 _____________________________
 Hon. Mark I. Bernstein (Ret) Sole Arbitrator


 01-19-0002-9998                                                                       23
